          Case 2:20-cv-00539-JCM-VCF Document 21 Filed 08/18/20 Page 1 of 3



 1
     DAVID Z. CHESNOFF, ESQ.
 2   RICHARD A. SCHONFELD, ESQ.
     CHESNOFF & SCHONFELD
 3
     520 South Fourth Street
 4   Las Vegas, Nevada 89101
     Tel.: [702] 384-5563
 5
     Fax: [702] 598-1425
 6   rschonfeld@cslawoffice.net
     Attorney for Petitioners
 7
     FIVE AIRCORP. INC. and
 8   Francisco Garza-Vargas
 9
                       UNITED STATES DISTRICT COURT
10                      FOR THE DISTRICT OF NEVADA
                                    ****
11
     FIVE AIRCORP. INC., a Delaware     )
12   Corporation; and FRANCISCO         )
     GARZA-VARGAS, as beneficial owner, )
13
                                        )
14                    Plaintiffs,       )
                                        )
15
     v.                                 )CASE NO: 2:20-cv-00539-JCM-VCF
16                                      )
     UNITED STATES OF AMERICA           )
17
     DEPARTMENT OF COMMERCE, and )
18   BUREAU OF INDUSTRY AND             )
     SECURITY,                          )
19
                                        )
20                    Defendant.        )
                                        )
21

22       STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE
               ANSWER OR OTHER RESPONSIVE PLEADING
23
          COMES NOW, Plaintiffs/Petitioners, FIVE AIRCORP. INC., and
24

25   FRANCISCO GARZA-VARGAS, as Beneficial Owner, (hereinafter collectively
26
     “Plaintiffs”) through their attorneys, DAVID Z. CHESNOFF, ESQ., and RICHARD
           Case 2:20-cv-00539-JCM-VCF Document 21 Filed 08/18/20 Page 2 of 3



 1   A. SCHONFELD, ESQ., of the law office of CHESNOFF & SCHONFELD, and the
 2
     Defendants United States of America Department of Commerce, and Bureau of
 3

 4
     Industry and Security by and through their counsel Assistant Untied States Attorney

 5   Daniel Hollingsworth, and hereby stipulate as follows:
 6
     1. The Defendants’ Answer or other responsive pleading to the Plaintiffs’ Petition
 7
     for Return of Seized Property is currently due on August 17, 2020 (ECF 19);
 8

 9   2. The parties are still working on language for a Stipulation for Return of Seized
10
     property;
11
     3. The parties therefore stipulate to extend the time within which the Defendants
12

13   must file an Answer or other responsive pleading to the Petition for Return of Seized
14

15

16

17

18

19

20

21   ///
22

23
     ///
24

25

26
                                               2
          Case 2:20-cv-00539-JCM-VCF Document 21 Filed 08/18/20 Page 3 of 3



 1   Property whereby said filing will now be due on or before August 19, 2020.
 2
           It is so Stipulated.
 3

 4         Dated this 17th day of August, 2020.

 5   Respectfully Submitted:
 6
     CHESNOFF & SCHONFELD                          NICHOLAS A. TRUTANICH
 7                                                 United States Attorney
 8
          /s/ Richard A. Schonfeld                    /s/ Daniel D. Hollingsworth
 9   DAVID Z. CHESNOFF, ESQ.                       DANIEL D. HOLLINGSWORTH
10
     RICHARD A. SCHONFELD, ESQ.                    Assistant United States Attorney
     520 South Fourth Street                       District of Nevada
11   Las Vegas, Nevada 89101                       501 Las Vegas Blvd. South, Suite 1100
12
     Attorneys for Plaintiffs/Petitioners          Las Vegas, Nevada 89101
     Francisco Garza-Vargas, and                   Attorney for Defendants
13   Five Aircorp. Inc.                            United States Department of Commerce
14
                                                   Bureau of Industry and Security

15
                                            ORDER
16
           With Good Cause shown, it is hereby Ordered that the time within which
17

18   the Defendants must file their Answer or other responsive pleading to the
19
     Plaintiffs’ Petition for Return of Seized Property is extended to the 19th day of
20
     August, 2020.
21

22         IT IS SO ORDERED.
23
           Dated this 18th day of August, 2020.
24
                                            _______________________________
25
                                            Cam Ferenbach
26                                          United States Magistrate Judge

                                               3
